PER CURIAM.
Appellant Jonathan Barash seeks review of a temporary injunction to the extent that it enjoined him from competing with PSI Industries. He argues that such relief was not requested. We agree and remand for the trial court to strike that portion of the order as enforcement of the noncompete provision of the confidentiality agreement was not before the trial court. See e.g. Williford v. Melbourne Commercial Dev., Inc., 682 So.2d 1284 (Fla. 5th DCA 1996).
We note that Barash also argues that the $1,000.00 bond ordered is inadequate. The trial court may reconsider the amount of bond upon Barash’s filing of an appropriate motion.
Accordingly, we remand for proceedings consistent with this opinion.
WARNER, STEVENSON and SHAHOOD, JJ., concur.